63 U.S. 141 (1859)
22 How. 141
THE CITY OF NEW ORLEANS, PLAINTIFF IN ERROR,
v.
MYRA CLARK GAINES.
Supreme Court of United States.

*142 It was argued by Mr. Benjamin for the plaintiff in error, and by Mr. Phillips for the defendant, upon which side there was also a brief filed by Mr. Perin.
*143 Mr. Justice CATRON delivered the opinion of the court.
The city of New Orleans instituted proceedings by suit in a city court, pursuant to a statute of Louisiana, for opening two streets in the city, and appropriating the private property requisite for that purpose; and on the tableau of assessment, certain squares of ground were put down as belonging to Mrs. Gaines, and the damages done to owner fixed at $2,363.
The assessment was decreed to Mrs. Gaines by the court where the proceeding was had; and she brought suit on this judgment against the city, in the United States Circuit Court.
The defendant, (the city,) by its answer, admitted the proceeding, and the damages assessed on the property described in the petition; but, in avoidance of the demand, averred that a suit had been brought by one Durell against the city, claiming that he was the true owner of the property through which the streets run, and which the commissioners of assessment had supposed to be owned by Mrs. Gaines, and demanding payment to him of the damages claimed by her; that in the suit so brought by Durell, Mrs. Gaines had been personally cited as a party, at the instance of the city, for the purpose of having the question decided between her and Durell, as to the ownership of the property, and as to their respective claims on the city for the sum awarded; and that in said suit judgment was rendered, determining the question in favor of Durell; and this judgment is pleaded in bar of the present suit.
Various documents were exhibited with the answer, and filed in the Circuit Court, on behalf of the city, including a record of the suit by Durell against the city, and the recovery *144 of the damages for extending the streets; but nothing appears in the record showing that these documents were given in evidence on the trial; nor did the judge before whom the cause was heard make any statement of the facts found by him, as the usual practice is, where the Circuit Court in Louisiana tries issues of fact without the intervention of a jury.
The cause as presented to us simply shows a judgment in Mrs. Gaines's favor, with regular pleadings to warrant it; and beyond this, contains nothing that this court can notice, as a court of error.
It is ordered that the judgment below be affirmed.